
	

114 HR 755 IH: Defending State Authority Over Education Act of 2015
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 755
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2015
			Mrs. Roby introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to prohibit Federal mandates,
			 direction, or control, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Defending State Authority Over Education Act of 2015 . 2.Voluntary partnershipsSection 1111(k) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(k)) is amended by adding at the end the following: Except that the Secretary shall not attempt to influence, incentivize, or coerce State participation in any such partnerships..
 3.Specific limitationsSection 9401 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7861) is amended— (1)by redesignating subsections (e), (f), and (g), as subsections (f), (g), and (h), respectively; and
 (2)by inserting after subsection (d) the following new subsection:  (e)Specific limitationsThe Secretary shall not require a State educational agency, local educational agency, or Indian tribe, as a condition of approval of a waiver request, to—
 (1)include in, or delete from, such request, specific academic standards; (2)use specific academic assessment instruments or items; or
 (3)include in, or delete from, such waiver request any criterion that specifies, defines, or prescribes the standards or measures that a State or local educational agency or Indian tribe uses to establish, implement, or improve—
 (A)State academic standards; (B)academic assessments;
 (C)State accountability systems; or (D)teacher and school leader evaluation systems..
			4.Prohibition against Federal mandates, direction, or control
 (a)In generalSubpart 2 of part E of title IX of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7901 et seq.) is amended by inserting after section 9526 the following new section:
				
					9526A.Prohibition against Federal mandates, direction, or control
 (a)In generalNo officer or employee of the Federal Government shall, directly or indirectly, through grants, contracts, or other cooperative agreements, mandate, direct, or control a State, local educational agency, or school’s specific instructional content, academic standards and assessments, curricula, or program of instruction, nor shall anything in this Act be construed to authorize such officer or employee to do so.
 (b)Financial supportNo officer or employee of the Federal Government shall, directly or indirectly, through grants, contracts, or other cooperative agreements, make financial support available in a manner that is conditioned upon a State, local educational agency, or school’s adoption of specific instructional content, academic standards and assessments, curriculum, or program of instruction even if such requirements are specified in an Act other than this Act, nor shall anything in this Act be construed to authorize such officer or employee to do so..
 (b)Clerical amendmentThe table of contents for the Elementary and Secondary Education Act of 1965 is amended by inserting after the item relating to section 9526 the following:
				
					
						Sec. 9526A. Prohibition against Federal mandates, direction, or control..
			
